State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered:   June 2, 2016                    519683
                                                       519684
________________________________

In the Matter of MARIE ZZ.,
   Alleged to be a Permanently
   Neglected Child.

ULSTER COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

JEANNE A.,
                    Appellant.

(Proceeding No. 1.)
________________________________            MEMORANDUM AND ORDER

In the Matter of MARIE ZZ.,
   Alleged to be the Child
   of a Mentally Ill Parent.

ULSTER COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

JEANNE A.,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   April 25, 2016

Before:   Lahtinen, J.P., Rose, Lynch, Clark and Aarons, JJ.

                             __________


     Kathryn S. Dell, Troy, for appellant.

      Daniel Gartenstein, Ulster County Department of Social
Services, Kingston, for respondent.
                              -2-                519683
                                                 519684

     Theodore J. Stein, Woodstock, attorney for the child.

                           __________


Aarons, J.

      Appeals from two orders of the Family Court of Ulster
County (McGinty, J.), entered August 18, 2014, which, among other
things, granted petitioner's applications, in two proceedings
pursuant to Social Services Law § 384-b, to adjudicate Marie ZZ.
to be a permanently neglected child and the child of a mentally
ill parent, and terminated respondent's parental rights.

      Respondent is the mother of a daughter (born in 2011).
Shortly after the child's birth, she was removed from the care of
both of her parents, and, in June 2012, Family Court adjudicated
the child to be neglected. In February 2013, petitioner
commenced the first of these proceedings against respondent
seeking a finding of permanent neglect and a termination of her
parental rights. Petitioner thereafter commenced the second of
these proceedings seeking to terminate respondent's parental
rights on the basis of mental illness. After a joint fact-
finding hearing, in two separate orders, Family Court granted the
petitions, terminated respondent's parental rights and
transferred custody and guardianship of the child to petitioner.
Respondent appeals. We affirm.

      Respondent's sole contention on appeal is that Family Court
erred by not appointing a guardian ad litem for her. Initially,
we note that at no point during the underlying proceedings did
respondent or her attorney request the appointment of a guardian
ad litem (see Matter of Shawndalaya II., 31 AD3d 823, 825 [2006],
lv denied 7 NY3d 714 [2006]). In any event, despite respondent's
mental illness, the record does not indicate that respondent was
incapable of understanding the proceedings, defending her rights
or assisting her counsel (see Matter of Philip R., 293 AD2d 547,
548 [2002]). In fact, respondent gave coherent testimony in
response to the petitions' allegations, she understood the
severity of her mental illness and the importance of taking
                              -3-                  519683
                                                   519684

medication, and she defended her interactions with the child
during supervised visits. As such, viewing the record as a
whole, we cannot conclude that Family Court erred in failing to
sua sponte appoint a guardian ad litem for respondent (see Matter
of Stephen UU. [Stephen VV.], 81 AD3d 1127, 1128 [2011], lv
denied 17 NY3d 702 [2011]; Matter of Julie G. v Yu-Jen G., 81
AD3d 1079, 1081 [2011]; Matter of Barbara Anne B., 51 AD3d 1018,
1019 [2008]).

     Lahtinen, J.P., Rose, Lynch and Clark, JJ., concur.



      ORDERED that the orders are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court